MEMORANDUM ***
Rafael Lazaro Lopez Almaraz, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. See Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.2007) (per curiam). We deny the petition.
The record supports the BIA’s finding that it would be reasonable to expect Lopez Almaraz to relocate to Guatemala City because he lived there for 13 years without incident. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 999 (9th Cir.2003). Accordingly, substantial evidence supports the BIA’s denial of withholding of removal. See id.
Substantial evidence also supports the BIA’s denial of CAT relief. See Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*457ed by 9th Cir. R. 36-3.